Citation Nr: 0522792	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-19 134	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a chronic acquired 
low back disorder as secondary to service-connected residuals 
of a crush injury and contusion of the left lower leg and 
foot.  

2. Entitlement to an increased rating for residuals of a 
crush injury and contusion of the left lower leg and foot, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney 


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, denied the 
veteran's claim for an increased rating for residuals of a 
crush injury and contusion of the left lower leg and foot, 
then evaluated as 10 percent disabling, and for service 
connection for a low back disorder as secondary to the 
service-connected residuals of a crush injury and contusion 
of the left lower leg and foot.  In September 2002 the RO 
granted an increased evaluation of 20 percent for the 
disability of the left lower leg and foot, effective November 
15, 2000.  The veteran continued his disagreement with the 
rating assigned.  In February 2003 he testified at a hearing 
before a Decision Review Officer at the RO in connection with 
his appeal.  

In April 2004 the Board remanded the case to the RO for 
additional evidentiary development, including an orthopedic 
examination of the veteran.  A VA examination was scheduled 
for May 2004 pursuant to the remand, but the veteran did not 
report for the examination at the designated time and place.  
The Board in September 2004 entered a decision denying the 
appeal as to both issues, noting that no further attempts to 
schedule an examination was warranted in view of 
noncooperation on the veteran's part.  

On appeal of the Board's September 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
the Secretary of Veterans Affairs (appellee) and the veteran 
(appellant) filed a Joint Motion to Remand requesting that 
the Court vacate the September 2004 Board decision and return 
the case to the Board for further actions consistent with the 
Joint Motion.  The Court granted the motion on April 25, 
2005, and the case is before the Board for review of the 
appeal in light thereof.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

To comply with the Court's order, the Board must remand both 
issues on appeal for reexamination of the veteran.  

The record before the Board in September 2004 showed that the 
veteran had not appeared for an examination scheduled 
pursuant to the April 2004 remand and that he had not 
provided an explanation for his nonappearance.  The record 
contained a document from the examining medical facility that 
indicated that an orthopedic specialist was not available at 
that facility and that the veteran should be referred to the 
VA Medical Center in Indianapolis.  For reasons that are not 
apparent from the record, the RO did not reschedule an 
examination in Indianapolis and continued its prior denial of 
both claims.  

The Board interpreted the veteran's failure to appear for a 
veteran examination scheduled for May 6, 2004, pursuant to 
the Board's April 2004 remand as noncooperation with the VA 
effort to develop the evidence necessary to decide the issues 
on appeal and proceeded to adjudicate the appeal on the 
existing record.  However, according to the Joint Motion and 
supporting documentation, the veteran's attorney had 
contacted the RO by email on May 28, 2004, to advise that the 
veteran "did not miss any exams."  He related that a 
supplemental statement of the case had been sent to the 
address where the veteran's the house had burnt down and 
requested that repeat examinations be scheduled.  He stated 
that "I assume that this e-mail is a sufficient response to 
the [supplemental statement of the case] and that the files 
won't be forwarded to Washington until after the new [VA 
examinations] are scheduled.  A new contact address was 
provided.  

The record shows that the address shown for the veteran on 
the examination notice sent to the veteran was different from 
that provided by his attorney but that the old address 
continues to be listed in the VA Veterans Appeals Control 
Locator System (VACOLS).  On remand the AMC should ensure 
that VACOLS is updated, if necessary, to ensure that all VA 
communications are mailed to the correct address.  

The AMC should then proceed to reschedule an examination of 
the veteran that conforms to the specifications below.  Any 
current VA medical records that have been created since 
February 2003, the date of the most recent VA records on 
file, should be obtained.  The veteran should also be given a 
further opportunity to identify and/or provide any additional 
records that may contain information relevant to his claims.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The AMC should ensure that the 
veteran's current mailing address is 
updated in VACOLS to coincide with the 
address shown in the May 18, 2004, email 
from the veteran's attorney.  

2.  The AMC should take appropriate steps 
to obtain any additional VA hospital, 
examination and outpatient treatment 
records dated since July 1999, the date 
of the most recent VA medical records 
currently on file.  

3.  The veteran should be given an 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he has 
received examination or treatment for 
disability of his low back or for his 
left leg and foot.  Upon receipt of 
proper authorization, the AMC should 
attempt to obtain all available 
documentation from any medical providers 
identified.  

4.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
orthopedic examination to determine the 
nature and etiology of the veteran's low 
back disorder and the current severity of 
disability of the left leg and foot.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review, 
together with a copy of this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following and provide a full 
rationale for the conclusions reached:  

(a)  Each chronic acquired 
disorder of the low back should 
be identified.  

(b)  For each chronic acquired 
disorder of the low back, 
indicate whether it is at least 
as likely as not that such 
disorder is causally related to 
the service-connected disability 
of the left lower extremity.  

(3)  If no causal relationship 
is determined to exist, indicate 
whether it is at least as likely 
as not that the service-
connected left lower extremity 
disability causes aggravation of 
any chronic acquired low back 
disorder.  

(3)  If such aggravation is 
determined to exist, the 
examiner should describe the 
following:  

(1)  The baseline 
manifestations which 
associated with each 
chronic acquired low back 
disorder found;

(2)  The increased 
manifestations, which, in 
the examiner's opinion, 
are attributable to the 
service-connected left 
lower extremity 
disability; and

(3)  The factors 
supporting the conclusion 
that the service-connected 
left lower extremity 
disability causes 
aggravation of any chronic 
acquired low back disorder

As to the service-connected 
disability of the left lower leg and 
foot, the examiner should address the 
following:  

(1)  Do the service-
connected residuals of a 
crush injury and 
contusions of the left 
lower leg and foot involve 
only the nerves, or do 
they also involve the 
muscles and joint 
structure?

(2)  Do the service-
connected residuals of a 
crush injury and 
contusions of the left 
lower leg and foot cause 
weakened movement, excess 
fatigability, and 
incoordination, and if so, 
to what extent do they 
impair the veteran's 
ability to engage in 
employment?  

(3)  With respect to 
subjective complaints of 
pain, the examiner should 
identify the extent to 
which pain is visibly 
manifest on movement of 
the joints; the presence 
and degree of, or absence 
of, muscle atrophy; the 
presence or absence of 
changes of the skin 
indicative of disuse due 
to the service-connected 
disability; and the 
presence or absence of any 
other objective 
manifestation that would 
demonstrate disuse or 
functional impairment due 
to pain.  

(4)  The examiner should 
identify the extent to 
which nonservice-connected 
disorders result in 
functional impairment 
affecting the left lower 
leg and foot.  If an 
overlap between service-
connected and nonservice-
connected impairment 
exists, the examiner 
should identify the degree 
to which impairment due to 
nonservice-connected 
disorders can be 
dissociated from that 
caused by the service- 
connected residuals of a 
crush injury and 
contusions of the left 
lower leg and foot.  If 
they cannot be 
dissociated, the examiner 
should so indicate.  

5.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand.  If necessary, appropriate 
followup actions should be taken.  

6.  When the record is complete, the RO 
should review the issues on appeal.  If 
any determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




